Citation Nr: 1742186	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  11-07 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to vocational rehabilitation and employment benefits under the provisions of 38 U.S.C.A. Chapter 31.

(The issues of whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to exclude posttraumatic stress disorder; entitlement to service connection for posttraumatic stress disorder; entitlement to service connection for gastroesophageal reflux disease; entitlement to a compensable disability rating for left foot pes planus with bilateral hallux valgus deformity; entitlement to a compensable disability rating for avulsion of insertion of left rectus femoris of the leg; entitlement to a compensable disability rating for positive purified protein derivative with scarring; and entitlement to a compensable disability rating for tension headaches are the subjects of a separate Board remand.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1977 and from July 1980 to September 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 determination by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.  

In August 2014, the Board remanded the case to afford the Veteran a Travel Board hearing.  The Veteran was scheduled for a Travel Board hearing in November 2016.  However, in correspondence received in November 2016, the Veteran withdrew his hearing request.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted on the title page, a claim to reopen a previously denied claim, claims for service connection, and claims for increased ratings are also on appeal.  Those claims are being remanded for further development and adjudication.  As the remand of those claims could affect the claim for vocational rehabilitation and employment (VRE) benefits, the Board finds that the claims are inextricably intertwined and a decision on the VRE benefits claim at this time would be premature.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  


Accordingly, the case is REMANDED for the following action:

After readjudicating the intertwined claim to reopen a previously denied claim, claims for service connection, and claims for increased ratings, readjudicate the claim for VRE benefits.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016). 

